DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-19 are allowed based on the follow reasons:
As to claim 1, the prior art fails to disclose or suggest alone or in combination as claimed an unmanned vehicle for a marine environment, wherein the unmanned vehicle is controllable by a marine electronic device of a marine vessel, the unmanned vehicle comprising:
at least one operational component configured to gather operational data, wherein the operational component comprises at least one of a sensor configured to obtain sensor data or a camera configured to obtained camera data;
a transmitter configured to transmit data to the marine electronic device; a receiver configured to receive instructions from the marine electronic device; a processor; and a memory including computer program product stored thereon, wherein the computer program product is configured, when executed by the processor, to:
receive a control signal from the marine electronic device, wherein the control signal includes instructions to travel to a desired location based on a planned route or waypoint stored in memory of the marine electronic device and maintain a desired altitude or depth at the desired location;
cause the propulsion system to propel the unmanned vehicle to the desired location and the desired altitude or depth;
receive operational data from the at least one operational component, wherein the operational data comprises at least one of sensor data or camera data; and
and in combination with other limitations of the base claim.
The elements contained in claim 10 are substantially similar to elements presented in claim 1 except that it sets forth the claimed invention as a device rather than a vehicle and thus allowable for the same reasons as stated above.
The elements contained in claim 18 are substantially similar to elements presented in claim 1 except that it sets forth the claimed invention as a system rather than a vehicle and thus allowable for the same reasons as stated above.

The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations. Although Shetaha et al.(US 2015/0142211 A1) disclose a system includes a control station for remotely controlling unmanned aerial vehicles (UAV), the control station is configured to display vehicle status data received from each UAV, including displaying a location of each UAV in a single interface, Shehata et al. do not teach the above mentioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L. H./Examiner, Art Unit 3661   

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661